Citation Nr: 1725967	
Decision Date: 07/07/17    Archive Date: 07/18/17

DOCKET NO.  10-03 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD), to include on a direct basis and based upon aggravation by service-connected asbestosis.

2.  Entitlement to service connection for a heart disorder, including coronary artery disease (CAD), to include on a direct basis and based upon aggravation by service-connected asbestosis.


REPRESENTATION

Veteran represented by:	J. Michael Woods, Attorney at Law


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse

ATTORNEY FOR THE BOARD

Koria B. Stanton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1961 to September 1963. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi. 

In April 2011, the Veteran and his spouse testified at a video-conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the record. 

The Board remanded the case in December 2011 for further development.  In August 2014, the Board denied the Veteran's claims for service connection for COPD and a heart disorder, and remanded the claims for service connection for an acquired psychiatric disorder for additional development and entitlement to a compensable rating for bilateral hearing loss for the issuance of a statement of the case pursuant to Manlincon v. West, 12 Vet. App. 238 (1999).  The Veteran appealed the Board's denial of service connection for COPD and a heart disorder to the United States Court of Appeals for Veterans Claims (Court) which, in May 2015, on the basis of a Joint Motion for Remand (JMR), vacated the August 2014 decision as to such issues on a direct basis and based upon aggravation by service-connected asbestosis, and remanded the matters to the Board for further action.  In this regard, the JMR noted that the Veteran did not challenge the determinations in the August 2014 decision with respect to the denial of service connection for COPD and a heart disorder on the basis that they were caused by service-connected asbestosis (as opposed to aggravated).  Therefore, the Board's current decision is limited to the issues of entitlement to service connection for COPD and a heart disorder on a direct basis and based upon aggravation by service-connected asbestosis.

Thereafter, the Board remanded the claims for service connection for COPD and a heart disorder in August 2015.  As will be discussed herein, the Board finds that the Agency of Original Jurisdiction (AOJ) has substantially complied with the remand orders and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

With regard to the issue of entitlement to service connection for an acquired psychiatric disorder, such is still under development by the AOJ and has not been recertified to the Board.  Therefore, such issue is not properly before the Board at this time. 

Furthermore, with regard to the issue of entitlement to a compensable rating for bilateral hearing loss, the AOJ issued a statement of the case in July 2016 and the Veteran perfected his appeal in August 2016.  The AOJ most recently issued a supplemental statement of the case pertaining to such issue in June 2017.  However, as the Veteran has requested a Board video-conference hearing before a Veterans Law Judge in connection with such appeal, that issue will be the subject of a separate Board decision issued at a later date.

The Board notes that a September 2016 rating decision denied a rating in excess of 10 percent for tinnitus, and denied entitlement to service connection for headaches, hypertension, and sleep apnea.  Thereafter, the Veteran entered a notice of disagreement as to all issues in January 2017 and a statement of the case was issued in June 2017.  However, to date, the Veteran has not perfected an appeal of such issues.  Therefore, the Board declines jurisdiction over these issues until such time as an appeal to the Board is perfected. 

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  


FINDINGS OF FACT

1.  COPD is not shown to be causally or etiologically related to any disease, injury, or incident during service, and is not aggravated by the Veteran's service-connected asbestosis. 

2.  A heart disorder, including CAD, is not shown to be causally or etiologically related to any disease, injury, or incident during service, did not manifest within one year of the Veteran's service discharge, and is not aggravated by his service-connected asbestosis.


CONCLUSIONS OF LAW

1.  The criteria for service connection for COPD have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016). 

2.  The criteria for service connection for a heart disorder, including CAD, have not been met.  38 U.S.C.A. §§ 1101, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§3.102, 3.303, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

In the instant case, VA's duty to notify was satisfied by a December 2008 letter, sent prior to the issuance of the rating decision on appeal, and a March 2012 letter, after which the Veteran's claims were readjudicated in the September 2012 and June 2016 supplemental statements of the case.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson, 444 F. 3d 1328, 1333-34 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370 (2006).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In regard to the duty to assist, the Board finds that all relevant facts have been properly developed and that all evidence necessary for equitable resolution of the issue decided herein has been obtained.  The Veteran's service treatment records (STRs), service personnel records, Social Security Administration (SSA) records, and post-service VA and private treatment records have been obtained and considered.  He has not identified any additional, outstanding records that have not been requested or obtained.      

The Veteran was afforded a VA examination so as to ascertain the nature and etiology of his claimed COPD and heart disorder in April 2012.  However, based upon the concerns raised in the JMR, the Board notes that such opinion is inadequate to decide the claims as determined in the August 2015 remand.  Consequently, addendum opinions were rendered in September 2015, October 2015, and March 2016. The Board finds that, while the September 2015 and October 2015 opinions did not fully address the Board's inquiries in the August 2015 remand, the March 2016 opinion is adequate to decide the issue as it is predicated on a review of the record, to include the Veteran's STRs, post-service records, previous examination reports, and the Veteran's lay statements.  Furthermore, the opinions proffered considered all of the pertinent evidence of record and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  As such, the Board finds that the opinion of record is sufficient to assist VA in deciding the claims for service connection and no further examination and/or opinion is necessary.   

Additionally, in April 2011, the Veteran was provided an opportunity to set forth his contentions during a hearing before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties:  (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

During the April 2011 hearing, the undersigned Veterans Law Judge noted the issues on appeal.  In pertinent part, information was solicited regarding the Veteran's in-service experiences he alleges resulted in his COPD and heart disorder; as well as his contentions that his military service caused such disorders, or in the alternative, such disorders were secondary to his service-connected asbestosis.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  As a result of such hearing, the Board remanded the claim in December 2011 in order to obtain outstanding records and afford the Veteran a VA examination to determine the nature and etiology of his claimed COPD and heart disorder.  Furthermore, additional addendum opinions were obtained pursuant to the Board's August 2015 remand.  Under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the Veteran's claims decided herein.  As such, the Board finds that, consistent with Bryant, the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claims based on the current record.  

Furthermore, the Board finds that the AOJ has substantially complied with the December 2011 and August 2015 remand directives, as well as the terms of the May 2015 JMR.  In this regard, in December 2011, the appeal was remanded in order to in order to provide the Veteran VCAA notice regarding secondary service connection, invite him to identify any VA or non-VA treatment records, and afford the Veteran a VA examination so as to address the nature and etiology of his COPD and heart disorder.  Thereafter, in March 2012, the AOJ sent a letter to the Veteran that advised him of the information and evidence necessary to substantiate his claim on a secondary basis and requested that he identify any outstanding records referable to his claims; however, he did not respond.  Furthermore, updated VA treatment records were obtained and the Veteran was afforded a VA examination in April 2012.  In August 2015, the Board remanded the matter to provide the Veteran another opportunity to identify any outstanding records, and obtain an addendum opinion.  Thereafter, in November 2015, the AOJ sent a letter to the Veteran requesting that he identify any outstanding records referable to his claim; however, he did not respond.  Furthermore, updated VA treatment records were obtained, and addendum opinions were obtained in September 2015, October 2015, and March 2016.  Therefore, the Board finds that there has been substantial compliance with the Board's December 2011 and August 2015 remand directives, and no further action in this regard is necessary.  See D'Aries, supra.  

With regard to the compliance with the terms of the May 2015 JMR, the Board, upon remand from the Court, obtained a new medical opinion in March 2016, which directly addressed all of the concerns raised in the JMR.  Accordingly, the Board has ensured that there has been substantial compliance with the JMR.  Id.   

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied.  Thus, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II.  Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, to include cardiovascular-renal disease, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§1101, 1112; 38 C.F.R. §§3.307, 3.309. 

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. 
§ 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Id.  Specifically, 38 C.F.R. § 3.310(b) provides that any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

At his Board hearing and in documents of record, the Veteran alleged that his COPD and a heart disorder are directly related to his military service, or in the alterative, secondary to his service-connected asbestosis.  In this regard, he claimed that, during service, he spent 12-14 hours a day in the engine room aboard ship with very poor ventilation.  He indicated that he breathed a lot of exhaust, gas fumes and fumes from burning black oil.  Additionally, the Veteran reported that aviation fuel and fumes were present 24 hours a day as he ate, bathed, and slept above the oil.  As a result of such experiences, the Veteran reports that he had breathing problems while in service.  In the alternative, he claims that his COPD and heart disorder are caused or aggravated by his service-connected asbestosis.  Therefore, he alleges that service connection for COPD and a heart disorder is warranted.  

In support of the Veteran's claim, his spouse has offered statements regarding his symptoms.  Specifically, at the Board hearing, the Veteran's spouse testified that his breathing problems were not caused by his weight as he is a large man due to his pre-steroidal shots after he suffered a heart attack.  She also indicated in a June 2015 written statement that the Veteran used a machine to breathe at night and she constantly had to remind him to breathe. 

The Veteran's STRs are negative for any complaints, treatment, or diagnoses referable to COPD or a heart disorder, and his September 1961, September 1963, March 1966, and April 1968 Reports of Medical Examination reveal that a clinical lungs, chest, and heart evaluations were normal.  On the Veteran's September 1961 and March 1966 Reports of Medical History, he checked "no" to shortness of breath and asthma.  On his April 1968 Report of Medical History, he checked "yes" to shortness of breath, but "no" to asthma, and the examining physician stated that all positive items were evaluated and he was found negative for disqualifying defects.  

In August 2002, VA treatment records indicate that the Veteran smoked two packs of cigarettes per day.  It also noted that he did not have any coronary artery disease.  In April 2003, it was observed that he had a diagnosis of COPD.  In August 2005, records show that the Veteran had COPD, but was not on a nebulizer for the past two to three years and had no problems with his breathing since his weight loss.  In January 2007, he was diagnosed with COPD, asbestosis, and morbid obesity.  VA treatment records dated in May, October, and December 2007 note an impression of COPD, stable.  A November 2007 VA treatment record reveals and diagnosis of acute coronary syndrome.  A July 2008 VA treatment record indicates an assessment of CAD and COPD, stable.  An August 2009 VA treatment record notes an assessment of CAD.  A May 2010 VA treatment record notes an assessment of CAD, asymptomatic.  Additionally, a July 2010 VA treatment record reveal an assessment of CAD and COPD.  A July 2013 VA treatment record noted a diagnosis of moderate pulmonary hypertension.  Furthermore, a March 2014 VA treatment record notes an impression of CAD, aortic valve and mitral valve, and COPD.  

The Veteran's SSA records indicate that the Veteran was experiencing decreased breath sounds symmetrically in March 1999.  Additionally, private treatment records reveal results from pulmonary function testing (PFT) in January 2009 and May 2015.  Further, May 2015 private treatment records indicate findings of COPD, and mild to moderate obstructive lung disease with a mild diffusion defect.  

In light of the fact that the record reflected diagnoses of various respiratory disorders, the Veteran was afforded a VA examination in April 2012.  At such time, the examiner noted a diagnosis of COPD, CAD, and asbestosis.  In this regard, the examiner concluded that the Veteran's COPD was less likely than not incurred in or caused by an in-service injury, event, or illness.  As rationale for the opinion, the examiner reported that the Veteran was diagnosed with asbestosis and his COPD was at least as likely as not caused by his documented 75 pack year history of cigarette smoking.  Additionally, the examiner noted that the preponderance of medical literature does not list asbestosis as a cause of COPD.  Furthermore, the examiner indicated that the Veteran's September 1963 separation examination, and March 1966 and April 1968 Reports of Medical Examination documented normal respiratory evaluations.  The examiner also concluded that the Veteran's CAD was less likely than not incurred in or caused by an in-service injury, event, or illness.  As rationale for the opinion, the examiner indicated that the Veteran was diagnosed with asbestosis and his CAD was at least as likely as not caused by his documented 75 pack year history of cigarette smoking, hyperlipidemia, and elevated BMI.  Additionally, the examiner noted that the preponderance of medical literature does not list asbestosis as a cause of CAD.  Furthermore, the examiner indicated that the Veteran's September 1963 separation examination, and March 1966 and April 1968 Reports of Medical Examination documented normal cardiovascular evaluations.

With respect to secondary service connection, the examiner found that the Veteran's COPD at the baseline was mild as his FEV1/FVC ration was largely unchanged; he was diagnosed with COPD in 2002; and he did not require oxygen supplementation, oral bronchodilators, or inhaled anti-inflammatories.  Additionally, the examiner noted that the current severity of the Veteran's COPD was not greater than the baseline.  Furthermore, the examiner found that the Veteran's CAD at the baseline was mild as he underwent a percutaneous coronary intervention to the proximal ramus, proximal left anterior descending (LAD), and mid ramus in November 2007, he had a restent placed to the (LAD) in August 2011, and post procedure stenosis was 0 percent as documented by the heart catheterization.  Additionally, the examiner noted that the current severity of the Veteran's CAD was not greater than the baseline. 

As stated previously, the Board first denied the claims in August 2014, primarily on the basis of the April 2012 VA examiner's opinion.  As the parties agreed in the JMR, this opinion is inadequate for multiple reasons.  Hence, it has minimal probative value.  See Nieves-Rodriguez, supra; Stefl, supra.

Following the issuance of the May 2015 JMR, the AOJ received results from a May 2015 Disability Benefits Questionnaire (DBQ) regarding the Veteran's respiratory disorders.  The examiner noted a diagnosis of COPD and asbestosis.  In this regard, the examiner concluded that the Veteran's COPD was a progression of his asbestosis.  As rationale for the opinion, the examiner reported that the Veteran's COPD was due to his asbestosis; he was diagnosed with asbestosis in 1989 which lead to COPD; he was not a smoker; and COPD was not an uncommon complication of asbestosis in both smokers and non-smokers.  However, as noted in the August 2015 remand, the Board finds that such opinion is not probative as it does not appear to be based on an accurate factual premise.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that "[a]n opinion based upon an inaccurate factual premise has no probative value.").  In this regard, the May 2015 opinion notes that the Veteran was diagnosed with asbestosis in 1989 and that the Veteran is "not a smoker."  However, a review of the claims file shows that the earliest evidence of asbestosis is a November 2006 CT scan and that the Veteran has a significant history of smoking.  Thus, the Board finds that this opinion is not probative.  See Nieves-Rodriguez, supra; Stefl, supra.

Consequently, addendum opinions were obtained in September 2015, October 2015, and March 2016 pursuant to the August 2015 remand.   

In the September 2015 addendum opinion, the examiner opined that the Veteran's COPD was less likely than not directly due to his time in service, to include working in the boiler room, exposure to oil, and exposure to asbestos.  The examiner further found that it was less likely than not that his COPD was aggravated or permanently worsened beyond its natural progression by his asbestos exposure.  As rationale for the opinion, the examiner reported that the preponderance of the evidence, along with objective CT scans and PFTs, reflected no diagnosis of asbestosis, but rather a diagnosis of asbestos-related pleural plaque disease.  Here, the examiner explained that the final diagnosis included in a November 2007 VA examination, which addressed the Veteran's asbestos, should have been listed as asbestos-related pleural plaque disease instead of asbestosis as the explanation noted that the Veteran "mainly has pleural plaques on CT of the chest."  Additionally, the examiner noted that an April 2010 treatment record indicated that there was no evidence of asbestosis at that time.  Furthermore, the examiner indicated that the Veteran had a significant history of smoking and, as such, it was more likely than not that his COPD was directly related to his smoking history.  In this regard, he observed that any obstructive disease such as COPD is usually due to concomitant exposure to cigarette smoking and the Veteran did not have a diagnosis of COPD in his STRs.  

The September 2015 VA examiner further opined that it was less likely than not that the Veteran's COPD was aggravated or permanently worsened beyond its natural progression by his asbestos exposure.  As rationale for the opinion, the examiner reported that his COPD had worsened due to continued smoking until reported in January 2007.  Further, he noted that, since the evidence does not support asbestosis, but rather asbestos-related pleural plaque disease, there was nothing to suggest that his asbestos-related pleural plaque disease had worsened his COPD as asbestosis is a restrictive lung disease and not an obtrusive lung disease.  The examiner further reported that the Veteran had no CT scan findings of asbestosis or interstitial lung disease and had no restrictive lunge disease shown by PFTs.  He also noted that COPD is not linked to asbestos-related pleural plaque disease, respiratory failure and malignancies are the two most common complications of asbestos exposure, and, in more advanced asbestosis, especially in non-smokers, obstructive disease may be due to inflammation of large airways, but by the Veteran's objective testing, he did not have an advanced disease. 

In regard to the Veteran's heart disorder, the September 2015 VA examiner found that it was less likely than not that such disorder was due to or the result of his military service, working in the boiler room, or exposure to asbestos or oil.  As rationale for the opinion, the examiner indicated that the Veteran's risk factors or causes of his CAD were hypertension, hyperlipidemia, smoking, male gender, and age.  Additionally, the examiner reported that medical science did not link CAD to asbestos or oil exposure.  Furthermore, the examiner noted that the Veteran had no documentation of heart disease in his STRs. 

An October 2015 addendum opinion reflected the VA examiner's finding that all of the PFT results are due to the Veteran's COPD and not due to his asbestos-related pleural plaque disease.  Additionally, the examiner indicated that pleural plaques are asymptomatic, asbestosis is a restrictive lung disease, the Veteran's objective testing with PFTs were reflective of obstructive lung disease, and obstructive lung disease was consistent with the diagnosis of COPD. 

A subsequent October 2015 addendum opinion reflects that the examiner found that the Veteran's COPD was less likely as not caused by or a result of his military service, to include his duties in the boiler room.  As rationale for the opinion, the examiner reported that the Veteran's STRs were silent for such condition, which was diagnosed many years after his separation from service.  He further noted that boiler room duties were not a recognized cause of COPD; however, the Veteran's long history of smoking was recognized as a cause of COPD.  With respect to secondary service connection, the examiner found that it was less likely as not that his COPD was aggravated beyond its natural progression by his asbestosis.  As rationale for the opinion, the examiner reported that there was no objective evidence of asbestosis at that time. 

The October 2015 VA examiner further found that the Veteran's heart disorder was less likely as not caused by or a result of his military service, to include his duties in the boiler room.  As rationale for the opinion, the examiner reported that the Veteran's STRs were silent for such condition, which was diagnosed many years after his separation from service.  He further noted that boiler room duties were not a recognized cause of CAD.  With respect to secondary service connection, the examiner found that it was less likely as not that his CAD was aggravated beyond its natural progression by his asbestosis.  As rationale for the opinion, the examiner reported that there was a lack of medical nexus.

As the September 2015 and October 2015 opinions did not fully address the Board's inquiries in the August 2015 remand, another addendum opinion was obtained in March 2016.  At such time, the examiner concluded that the Veteran's COPD and heart disorder were less likely than not incurred in or caused by an in-service injury, event, or illness.  As rationale for the opinion, the examiner reported that the Veteran was diagnosed with COPD on or around 2002, and CAD on or around 2007.  Additionally, the examiner noted that the Veteran was service-connected for asbestos-related lung disease, which was diagnosed on or around 2007, and his duties in service included asbestos exposure in the boiler room of the USS Kankakee.  Following a medical literature review, the examiner indicated that COPD is a respiratory condition that causes airflow limitation because of chronic airway inflammation and a decrease in the number of small airway passages of the lungs, and, in contrast to COPD, asbestos fiber inhalation is associated with a variety of other lung disorders.  In this regard, the term asbestosis refers to a lung condition resulting in slowly progressive fibrosis of the lung tissue, and asbestos exposure can also cause plaque formations on the pleura, or outer lining, of the lunges, and may cause certain types of lung cancers such as mesothelioma.  The examiner further indicated that, based on such review, the most important risk factor for developing COPD is cigarette smoking.  In this regard, he noted that the amount and severity of smoking is helpful in predicting who will develop COPD, that over 80 percent of patients in the U.S. with COPD have a history of cigarette smoking, adults with a history of more than 40 packs years of smoking have a high likelihood of developing airflow obstruction consistent with COPD, and typical symptoms of COPD include trouble breathing on exertion, cough, and sputum production, with wheezing being occasionally present.  

Finally, based on such review, the examiner noted that asbestosis is typically referred to as a "restrictive" lung disease as opposed to COPD, which is referred to as an "obstructive" lung disease.  The differences between restrictive lung disease and obstructive lung disease is usually noted on PFTs in that asbestosis typically produces reduced total lung capacity and vital capacity and DLCO while maintaining a normal FEV1/FVC ration, while COPD typically produces a decreased FEV1/FVC ration.  The examiner further observed that cough, sputum production, and wheezing are not typical of asbestosis and instead suggest tobacco-related lung diseases such as COPD.  The major risk factors for developing CAD include diabetes, dyslipidemia, smoking, family history, and hypertension, and other risk factors include elevated BMI, lack of regular exercise, and male gender.  

The March 2016 VA examiner indicated that a review of the Veteran's record revealed that he reported having a regular, if not chronic cough, and frequent sputum production.  The examiner further indicated that the Veteran's other medical problems included hypertension, dyslipidemia, and diabetes, and he had a history of smoking 1-2 packs of cigarettes per day for over 40 years equal to a 40-80 pack year history of tobacco use.  Moreover, the examiner reported that, after a review of the Veteran's record, there was no medical or temporal nexus between his current COPD and/or CAD and his active duty service.  The examiner further reported that the Veteran's COPD is more likely than not related to his 40-80 pack year history of tobacco use as tobacco smoking is a more common cause of obstructive lung disease such as COPD.  The examiner noted that the Veteran's January 2014 PFT showed moderate obstructive ventilator defects, which were consistent with COPD and not with asbestosis.  Furthermore, the examiner noted that the Veteran's CAD was more likely than not related to his dyslipidemia, diabetes, hypertension, male gender, and years of tobacco use, and no competent, significant evidence linking asbestos exposure to CAD could be found in the medical literature.  The examiner concluded that there was no competent evidence to suggest that the Veteran's COPD or CAD were related to his active duty service, including his exposure to asbestos and duties in the boiler room. 

With respect to secondary service connection, the March 2016 VA examiner noted that, in regard to the Veteran's COPD, the December 2002 PFTs were not reviewed to determine the baseline; however, the Veteran had normal PFTs reported in November 2007 with no evidence of restrictive lung disease.  Additionally, the examiner noted that mild COPD was suggested on PFTs in December 2008, and, in December 2010, the Veteran's PFTs suggested minimal obstruction with normal lung volumes.  The examiner indicated that the Veteran had a chest x-ray suggesting mild COPD on or around September 2003, although subsequent chest x-rays in January and June 2006 did not mention any changes consistent with COPD.  The examiner concluded that, given the Veteran's normal PFTs in November 2007 and equivocal chest x-ray findings in 2003 and 2006, he appeared to have had mild COPD at baseline starting on or around December 2008.  Furthermore, the examiner found that the current severity of the Veteran's COPD was greater than the baseline, but it was less likely as not that his COPD was aggravated beyond its natural progression by his asbestosis.  As rationale for the opinion, the examiner reported that the Veteran's PFTs in June 2012, January 2014, and August 2015 showed moderate obstructive lung disease with lung volumes that were within normal limits; thus, his COPD went from mild to moderate from 2008 to 2012.  The examiner further reported that Veteran's diagnosis of asbestosis would not have been until 2015.  

Following a review of medical literature, the March 2016 VA examiner explained that asbestosis is diagnosed when three conditions are met: (1) there is a history of asbestos exposure or markers of exposure such as pleural plaques; (2) definite evidence of interstitial fibrosis; and (3) the absence of other causes of interstitial lung disease; thus, the presence of pleural plaques alone is not sufficient for diagnosing asbestosis.  The examiner further explained that the Veteran did not have asbestosis as early as November 2006 as the earliest evidence of pleural plaques or pleural effusions, which would be evidence of prior asbestos exposure, but would not alone constitute a diagnosis of asbestosis, would have been on a chest x-ray in June 2006 and more definitively by a chest CT scan in August 2006.  The examiner indicated that the Veteran's chest CTA in May 2011, which identified pleural plaques, also noted that there was no evidence of fibrosis or other active interstitial disease.  The examiner also indicated that the Veteran's November 2007 PFTs specifically noted that he had normal lung volumes and no restrictive disease, and PFTs in December 2008, December 2010, November 2011, June 2012, and January 2014 were consistent with obstructive lung disease such as COPD, but did not show any evidence of reduced lung capacities or restrictive lung disease such as asbestosis.  In this regard, the examiner reported that the first reference to pulmonary fibrosis was on a chest x-ray in May 2015, which noted mild fibrosis. Additionally, the examiner reported that the Veteran's most recent PFTs in August 2015 noted a mild diffusion effect, which would be consistent with pulmonary fibrosis; thus, although the Veteran had pleural plaques consistent with prior asbestos exposure noted in August 2006, he did not develop asbestosis until pulmonary fibrosis was noted in 2015.  The examiner further reported that the Veteran's COPD was noted to have gone from mild to moderate between 2008 and 2012, before he developed pulmonary fibrosis and asbestosis.  

Based on the foregoing, the March 2016 VA examiner found that the Veteran had two separate lung conditions, one related to many years of tobacco smoking and one related to asbestos exposure.  Here, the examiner explained that the Veteran's COPD caused airway inflammation and a decreased in the number of small airway passages of the lungs resulting in airflow obstruction into and out of his lungs.  In contrast, his asbestosis caused plaques on the outside lining of his lungs and fibrous tissue formation in the lung tissue resulting in a decrease in his lung volumes and in his diffusion capacity.  The examiner concluded that, even allowing for a diagnosis of an asbestos-related lung condition as early as August 2006, it was less likely than not that the Veteran's asbestos-related lung condition had aggravated his COPD. 

In regard to the Veteran's CAD, the March 2016 VA examiner noted that the baseline would be on or around April 2008 as several months prior the Veteran was found to have CAD in two coronary arteries requiring stents.  Additionally, the examiner noted that a study on his heart conducted in April 2008 revealed that he had a normal ejection fraction of 59 percent and no evidence of any reversible perfusion defects; a fixed defect in the posterior and inferior area of the left ventricle was noted suggesting damage from his recent heart attack.  The examiner found that the current severity of the Veteran's CAD was greater than the baseline; however, he opined that it was less likely as not that his CAD was aggravated beyond its natural progression by his asbestosis.  As rationale for the opinion, the examiner reported that a recent myocardial perfusion study conducted in January 2016 showed the Veteran's ejection fraction was still normal and without significant change from the baseline; however, there was a suggestion of a possible increase in his CAD.  The examiner concluded that the Veteran's prior CAD and his potential for increasing CAD is more likely than not related to his dyslipidemia, diabetes, hypertension, male gender, elevated BMI and years of prior tobacco use as cited in the medical literature above.  Furthermore, the examiner concluded that there was no competent, significant evidence linking asbestos exposure to CAD could be found in the medical literature.  Thus, the examiner concluded that the Veteran's CAD would not have been aggravated by his asbestos exposure or any asbestos related lung condition. 

The Board has carefully reconsidered the facts of this case, including the concerns raised in the JMR.  Ultimately, the appeal must again be denied because the preponderance of the evidence weighs against the Veteran's claims.  In this regard, the Board places great probative weight on the March 2016 VA examiner's opinion that the Veteran's COPD and CAD are not related to service, or aggravated by his service-connected asbestosis.  Specifically, such opinion focused on the complex medical questions in the case, including the concerns raised in the JMR.  Here, as noted in the JMR and August 2015 remand, the examiner considered the Veteran's in-service boiler room duties; indicated whether he reviewed the December 2002 PFT results; addressed whether the Veteran had asbestosis as early as November 2006; addressed whether the Veteran's condition following the November 2007 PCI was appropriate; and considered the results of the May 2015 DBQ.  Furthermore, such opinion considered all of the pertinent evidence of record, and  provided medical literature and a detailed rationale for the conclusions reached, relying on and citing to the records reviewed.  Moreover, the examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez, supra; Stefl, supra.  

The Board has also considered whether service connection for CAD is warranted on a presumptive basis.  However, the clinical evidence of record fails to show that the Veteran manifested CAD to a degree of 10 percent within the one year following his active duty service discharge in September 1963.  With respect to the Veteran's statement that he experienced symptoms of a heart disorder while in service and such has continued to the present time, the Board finds that such is inconsistent with the contemporaneous evidence of record and was made in connection with his claim for VA benefits.  Therefore, they are considered to be not credible.  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See Caluza, supra. 

In this regard, clinical evaluations and physical examinations performed in March 1966 and April 1968 were normal.  Furthermore, the medical records contained in the claims file fail to reveal any reference to a heart disorder, to include b the Veteran's self-report, relevant to such time period.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (ascribing heightened credibility to statements made to clinicians for the purpose of treatment); See Williams v. Gov. of Virgin Islands, 271 F.Supp.2d 696, 702 (V.I. 2003) (noting that statements made for the purpose of diagnosis or treatment "are regarded as inherently reliable because of the recognition that one seeking medical treatment is keenly aware of the necessity for being truthful in order to secure proper care").   Therefore, the Board finds that the Veteran did not manifest CAD, to include on the basis of continuity of symptomatology within one year of his September 1963 discharge from service.  As such, presumptive service connection is not warranted for a heart disorder.  38 U.S.C.A. §§1101, 1112; 38 C.F.R. §§ 3.307, 3.309; Walker, supra.  Notably, the Veteran's COPD is not a chronic disease enumerated under 38 C.F.R. § 3.309(a) and, therefore, is not subject to presumptive service connection, to include on the basis of continuity of symptomatology. 

The Board notes that the Veteran and his spouse have contended that his current COPD and CAD are related to his service, or in the alternative, aggravated by his service-connected asbestosis.  The Veteran and his spouse, as laypersons, are certainly competent to report matters within their personal knowledge, such as the occurrence of an injury or event, or the Veteran's own symptoms.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  However, in the instant case, the Board finds that the question regarding the potential relationship between COPD and CAD, and any instance of his service or his service-connected asbestosis, to be complex in nature.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  In this regard, while the Veteran and his spouse are competent to describe his current manifestations of his COPD and CAD as well as his history of claimed symptoms and treatment for such disorders, the Board accords such statements regarding the etiology of such disorders little probative value as they are not competent to opine on such complex medical questions.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994).  In this regard, the diagnosis of COPD and CAD requires the administration and interpretation of respiratory and cardiovascular testing, and determining the etiology of such requires knowledge of the respiratory and cardiovascular systems, respectively.  There is no indication that the Veteran or his spouse possess the requisite medical knowledge regarding such matters.  Moreover, the Veteran and his spouse have offered only conclusory statements regarding the relationship between his in-service complaints of breathing problems, and/or his service-connected asbestosis, and his current COPD and CAD.  See Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  Therefore, the Board affords the Veteran's and his spouse's statements as to the etiology of his COPD and heart disorder no probative weight.

Therefore, based on the foregoing, the Board finds that the Veteran's COPD and heart disorder, including CAD, are not shown to be causally or etiologically related to any disease, injury, or incident during service, and are not aggravated by the Veteran's service-connected asbestosis.  Furthermore, the Veteran's heart disorder, including CAD, did not manifest within one year of the Veteran's service discharge.  As such, service connection for such disorders are not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims for service connection for COPD and a heart disorder, that doctrine is not applicable.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.



ORDER

Service connection for COPD, to include on a direct basis and based upon aggravation by service-connected asbestosis, is denied.

Service connection for a heart disorder, including CAD, to include on a direct basis and based upon aggravation by service-connected asbestosis, is denied. 



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


